Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30th, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al (JPH07189105A) as read from an accompanying English machine translation.
With regards to claims 24-25, Hideo discloses a three-dimensional random loop bonded structure made of a thermoplastic polyester elastomer continuous linear body (i.e., a net-like structure) having a thin fiber layer (i.e., in a thickness direction thereof) which includes two sets of fibers of different fineness (i.e., diameter), each of the fibers in a given set having a diameter of 0.1 to 5 mm (i.e., a differing diameter) (para. [0008], [0011], [0012], and [0014]). The fiber layers of Hideo are integrated 
With regards to the claimed thin fiber main region and thick fiber main region, and furthermore, the recitation of a thin fiber main region having 90% or more thin fibers based on total number of fibers, and the thick fiber region having 90% or more thick fibers, it is noted that the layers of Hideo are made of thin and thick fibers, respectively (i.e., there being 100% thick and thin fibers, respectively). However, the Examiner notes that the term “region” is not defined as having particular boundaries. Technically, any collection of thin fibers or thick fibers could potentially constitute 100% of a given region, depending on what boundaries for the region are selected.
Though Hideo does not expressly recite a thick fiber thickness which is greater than the thin fiber thickness by 0.07 mm or more, Hideo teaches the basic fiber layer as having a larger fiber thickness, and that the differences in fiber fineness (i.e., thickness) should be made sufficiently large such that the thin fiber layer has a soft feel while the basic fiber layer has sufficient durability (para. [0008], [0011], and [0012]). Therefore, one of ordinary skill in the art would have found it obvious to have optimized the difference in thickness between the thin fibers and the thick fibers of Hideo. More particularly, one of ordinary skill would want a larger difference in order to impart larger degrees of softness and durability, since the lower the fiber thickness, the greater the softness, but the thicker the fiber thickness, the greater the durability (Hideo: para. [0008], [0011], and [0012]).
Furthermore, a person of ordinary skill would have found it obvious to have selected a hollow cross-section for the thick fibers in order to provide improved anti-compression and bulkiness to the structure of Hideo (Hideo: para. [0013]). In addition, a person of ordinary skill would have found 
With regards to the claimed residual strain of less than or equal to 15% after 750 N constant load repeated compression at pressurization, the net structure of Hideo is presumed to have this feature, since the present specification states that a residual strain of less than or equal to 15% after 750 N constant load repeated compression at pressurization arises in the claimed invention due to integration of a thin fiber layer and a thick fiber layer, and since the net structure of Hideo is essentially a thin fiber layer integrated with a thick fiber layer, it is not seen how the net structure of Hideo would not necessarily have a residual strain of less than or equal to 15% after 750 N constant load repeated compression at pressurization (i.e., if Hideo did not have the claimed residual strain, then the present specification would be incorrect in its statement that the presence of integrated thick and thin fiber layers leads to the claimed residual strain) (See Present Specification PGPub: para. [0050]-[0051]; Hideo: (para. [0008], [0011], and [0012])). However, it is further noted that Hideo teaches a three-dimensional random loop bonded structure which is substantially identical to that of the claimed invention. It has been held that a product’s structure and its properties are inseparable. See MPEP 2112. Hideo teaches each of the presently claimed features, and therefore, Hideo is expected to possess the claimed residual strain of less than or equal to 15% after 750 N constant load repeated compression at pressurization. However, in the interest of compact prosecution, it is further noted that claimed residual strain is a measure of the compression durability of the entire net-like structure. The disclosure of Hideo is primarily concerned with compression resistance and recovery (Hideo: para. [0006]). Nearly every facet of the structure of Hideo, including but not limited to fiber cross sectional properties, pseudo-crystallization process parameters, fiber fusion process features, and material density, are taught as adjusted to achieve compression resistance (Hideo: para. [0013], [0018], and [0029]). Therefore, a 
With regards to claim 26, Hideo discloses a cushion material comprising a three-dimensional random loop bonded structure according to claim 1 (see above discussion, in addition to para. [0008], [0011], [0012], [0014], and [0030]).

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(a),(b) have been considered and they are found persuasive. Applicant has cancelled the previous claim set, and the new claims do not contain any subject matter subject to rejections under 35 U.S.C. 112(a),(b). Therefore, the rejections under 35 U.S.C. 112(a),(b) have been withdrawn.
The remainder of Applicant's arguments, have been fully considered but they are not persuasive.
Applicant indicates that the random loop diameter of Hideo is 1 to 50 mm, and this does not relate to the claimed fiber size. This argument is not found persuasive as it is not commensurate in scope with the claims. The claims require a “fiber size” which is not necessarily the same as fiber diameter. Fiber size could be construed as the size of any feature present in or formed by the fibers. In the interest of compact prosecution, the rejection further notes that Hideo still teaches two fiber layers having two different fiber fineness values (i.e., presumably, one fineness being greater than the other) in addition to an overlapping fiber diameter range available to a person of ordinary skill for selection.
Applicant argues that the Examiner may have improperly construed the teachings of Hideo to imply that a large difference fiber size would be desired. Applicant discusses the method of Hideo, and Applicant notes that paragraph [0016] of Hideo teaches how this relationship can be achieved. This argument is not found persuasive since it does not change the fact that selection of a diameter 
Applicant argues that the background of the present specification acknowledges that the residual strain of Hideo is large. This argument is not found persuasive as it does not quantify what is meant by the term “large.” The term “large” is not articulated as meaning “outside the claimed range” by the present specification.
Applicant argues that the Examiner bears the initial burden of providing evidence in support of a rejection of inherency. Applicant states that the Examiner has failed to support that Hideo teaches the claimed residual strain. While this argument is not found persuasive as the new grounds of rejection as applied include arguments not related to inherency (i.e., positing that residual strain would have been obvious to optimize), the rejection further articulates that the structure of Hideo is expected to possess the claimed residual strain property, as it is substantially identical to the structure of the claimed invention. In this sense, evidence has been provided.
Applicant argues that Examples 1-3 of the present specification have a value Ib/Is of less than 2, whereas claim 1 of the Hideo reference requires an Ib/Is of 2 or more. This argument is not found persuasive as it is not commensurate in scope with the present claims. The claimed fiber diameter ranges include, for example, a thin fiber diameter of 0.1 mm and a thick fiber diameter of 0.4 mm, which corresponds to a value for Ib/Is of 4. In addition, that Examples 1-3 have an Ib/Is of less than 2 does not mean that an Ib/Is of less than 2 is necessarily invoked by the properties recited in the present claims. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783